Citation Nr: 0942453	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  09-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for major 
depressive disorder. 

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 2003 to 
June 2003 and an unverified period service from May 2001 to 
September 2001.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. 

In characterizing the matter on appeal, the Board has 
considered the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the 
Federal Circuit held that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this case, the 
Veteran was previously denied service connection for a 
psychiatric condition in a September 2004 rating decision.  
At the time of the September 2004 rating decision, there was 
medical evidence that the Veteran was diagnosed with major 
depression.  Under these circumstances, the issue of service 
connection for major depressive disorder must be considered 
as part of the same claim as the issue of service connection 
for a psychiatric condition; thus, new and material evidence 
is required to reopen the claim.

Given the Board's favorable disposition of the petition to 
reopen-the Board has characterized the appeal as encompassing 
the two matters set forth on the title page.

The issue of service connection for major depressive 
disorder, on the merits, will be considered within the Remand 
section of this document below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  A claim for service connection for a psychiatric disorder 
was denied by a September 2004 rating decision.  It was held 
that there while the medical evidence showed that the Veteran 
was receiving treatment for major depression, there was no 
evidence showing that this condition occurred or was caused 
by the Veteran's military service.  The Veteran was notified 
of the decision, but did not appeal. 

3.  Additional evidence associated with the claims file since 
the September 2004 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for major depressive disorder.


CONCLUSIONS OF LAW

1.  The RO's September 2004 decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Since the September 2004 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for major depressive 
disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim to reopen, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

In a September 2004 rating decision, the RO denied service 
connection for a psychiatric disorder on the basis that there 
was no evidence showing that this condition occurred in or 
was caused by service.  The pertinent evidence of record at 
that time included the Veteran's service treatment records 
and VA medical records dated from August 2003 to June 2004 
showing that the Veteran received treatment for major 
depression. 

The Veteran sought to reopen his claim for service connection 
for major depression in April 2008.  Under pertinent legal 
authority, VA may reopen and review a claim, which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 1356 
(Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the September 2004 rating decision, the Veteran has 
submitted additional VA medical records showing ongoing 
treatment for major depressive disorder.   A March 2006 
Department of the Army, Headquarters, Connecticut National 
Guard record reflects that the Veteran was found to have 
depression/dermatology that my disqualify him from 
deployment. In addition, a February 2009 letter from a VA 
physician notes that the Veteran had stated specifically that 
his depressive symptoms emerged while in the military, and 
there is mention to it being secondary to a rash that 
developed in training.  The Veteran also submitted a February 
2009 letter from H.M. Krieger, Ph.D., noting that the Veteran 
was under his care and was being treated for depression and 
severe sleep problems that began after his deployment in Iraq 
in Operation Enduring Freedom upon his return in June 2003.   
The Board finds that the additional evidence has not 
previously been considered by agency adjudicators, and is not 
cumulative or redundant of evidence previously of record, 
they are "new."  Given the nature of the evidence identified 
above, the Board also finds these records relate to an 
unestablished fact that is necessary to substantiate each of 
the claims, and provides a reasonable possibility of 
substantiating the claims.  In this case, based on the 
presumption of credibility for the purposes of reopening, the 
February 2009 letters from a VA physician and from H.M. 
Krieger, Ph.D. suggesting that the Veteran has had depression 
since service are considered new and material evidence.  
Accordingly, new and material evidence has been submitted to 
reopen the claim for service connection for major depressive 
disorder.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for major depressive 
disorder has been received, the appeal is granted.


REMAND

Initially, the Board finds that the RO/AMC should make an 
additional attempt to obtain the Veteran's DD214 from his 
period of service from May 2001 to September 2001 as well as 
his outstanding service treatment records from the National 
Personnel Records Center (NPRC) or other appropriate agency.  
In this regard, although the RO contacted the NPRC and the 
Defense Personnel Records Imaging System (DPRIS) for 
verification of the Veteran's first period of service, such 
attempts were unsuccessful.  In addition, while the Veteran's 
representative indicated in a July 2004 report of contact 
that the Veteran might have had his service treatment records 
(STRs) in his possession at the time he sustained a fire to 
his residence; there is no confirmation from the Veteran as 
to the validity of this statement.  Further, there is no 
indication that the RO attempted to obtain the Veteran's 
complete STRs, from both his active and National Guard 
service from the NPRC or other appropriate agency.  
Appropriate action should be taken by the RO/AMC on remand to 
obtain these missing service records.  

VA medical records reflect that the Veteran contends that he 
has experienced depression since he was discharged from 
active service.  A November 2003 record reflects that the 
Veteran complained of a non service-connected rash that was 
making him very depressed.  In a February 2009 letter, the 
Veteran's VA physician notes that the Veteran had stated 
specifically that his depressive symptoms emerged while in 
the military, and there is mention to it being secondary to a 
rash that developed in training.  The Veteran also submitted 
a February 2009 letter from H.M. Krieger, Ph.D., noting that 
the Veteran was under his care and was being treated for 
depression and severe sleep problems that began after his 
deployment in Iraq in Operation Enduring Freedom upon his 
return in June 2003.  The Board is of the opinion that it has 
insufficient medical evidence of record to make a decision on 
the claim and, therefore, believes it is necessary to have a 
VA psychiatrist render an opinion regarding the etiology and 
onset of any current psychiatric disorder(s).  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the West 
Haven VA medical center (VAMC), dated through July 2008.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the West Haven 
VAMC dated from July 2008 to the present. 

To ensure that all due process requirements are met, and that 
the record before the VA psychiatrist is complete, the RO/AMC 
should, through VCAA-compliant notice, give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim for service connection for major 
depressive disorder. The RO/AMC should also specifically 
request that the Veteran provide authorization to enable VA 
to obtain treatment records from his private psychologist, 
H.M. Krieger, Ph.D., at Connecticut Resource Group in 
Waterbury, Connecticut. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should attempt to verify 
the Veteran's period of service from May 
2001 to September 2001, to include 
requesting a copy of the Veteran's DD 
214, and his complete service personnel 
records from the NPRC or other 
appropriate agency.  The RO/AMC should 
continue its efforts to locate such 
records until it is reasonably certain 
that such records do not exist and that 
further efforts to obtain those records 
would be futile.  The Veteran should be 
notified of any unsuccessful attempts to 
locate missing service records

2.  The RO/AMC should also request all 
outstanding service treatment records 
from the Veteran's active service, as 
well as those from his service with the 
Army National Guard, from the NPRC or 
other appropriate agency.  The RO/AMC 
should continue its efforts to locate 
such records until it is reasonably 
certain that such records do not exist 
and that further efforts to obtain those 
records would be futile.  The Veteran 
should be notified of any unsuccessful 
attempts to locate missing service 
records.

3.  The RO/AMC should obtain from the West 
Haven VAMC all outstanding pertinent 
medical records from July 2008 to the 
present. The AMC/RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

4.  The RO/AMC should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request that he provide 
sufficient information and authorization 
to obtain all medical records from his 
private psychologist, H.M. Krieger, 
Ph.D., at Connecticut Resource Group in 
Waterbury, Connecticut.  If, in the 
alternative, appellant wants to obtain 
and submit these records, he may do so.  
If records are not found or are not 
available, the claims file should contain 
documentation of the efforts made.

5.  After all available records and/or 
responses are associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to undergo a VA psychiatric 
examination.  The entire claims file must 
be provided to the examiner designated to 
examine the Veteran, and the examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

The examiner is requested to clearly 
identify all current psychiatric 
disorders. Then, with respect to each 
such diagnosed disorder, the examiner 
should provide an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that any such psychiatric 
disorder is related to the Veteran's 
period of active service.  In rendering 
the opinion, the examiner is requested to 
comment on the findings in a February 
2009 letter from the Veteran's VA 
physician and the February 2009 letter 
from the Veteran's private psychologist, 
J.M. Krieger, Ph.D. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the opinion(s) 
reached.

6.  Then, the AMC/RO should readjudicate 
the Veteran's claim for service 
connection for major depressive disorder.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


